      CASE 0:19-cv-03195-NEB-HB Document 15 Filed 05/26/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 DARREN PAUL ODELL,                                 Case No. 19‐CV‐3195 (NEB/HB)

                      Petitioner,

 v.                                                   ORDER ON REPORT AND
                                                       RECOMMENDATION
 STATE OF MINNESOTA,

                      Respondent.


       This is a habeas action brought under 28 U.S.C. § 2254 by petitioner Darren Paul

Odell. (ECF No. 1.) The March 16, 2020, Report and Recommendation of United States

Magistrate Judge Hildy Bowbeer recommends denying Odell’s petition. (ECF No. 8

(“R&R”).) Odell timely filed objections to the R&R. (ECF No. 9.) The Court has conducted

a de novo review of the portions of the R&R to which Odell objects. See 28 U.S.C.

§ 636(b)(1); D. Minn. LR 72.2. Based on that review, the Court accepts the R&R.

                                       ANALYSIS

       The R&R and Minnesota Supreme Court opinion thoroughly explain the facts and

procedural posture of this case. (See R&R at 1–3; Odell v. State, 931 N.W.2d 103, 105 (Minn.

2019).) The Court will discuss the underlying facts as necessary below.

       A federal court is bound by laws governing habeas to “exercise only limited and

deferential review of underlying state court decisions.” Jones v. Luebbers, 359 F.3d 1005,

1011 (8th Cir. 2004). The state court must have adjudicated the decision on the merits. 28
        CASE 0:19-cv-03195-NEB-HB Document 15 Filed 05/26/20 Page 2 of 5



U.S.C. § 2254(d). This Court will not grant relief unless the decision was “contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined

by the Supreme Court of the United States,” or “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.” Id.

        A state court decision is contrary to clearly established Supreme Court precedent

“if the state court arrives at a conclusion opposite to that reached by [the] Court on a

question of law or . . . decides a case differently than [the] Court has on a set of materially

indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 413 (2000). A state court decision

involves an unreasonable application of clearly established Supreme Court precedent “if

the state court identifies the correct governing legal principle from [the] Court’s decisions

but unreasonably applies that principle to the facts of the prisoner’s case.” Id. Finally, a

state court decision involves “an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding,” 28 U.S.C. § 2254(d)(2), only if it is

shown that the record does not support the state court’s presumptively correct factual

findings. 28 U.S.C. § 2254(e)(1); see Boyd v. Minnesota, 274 F.3d 497, 501 n.4 (8th Cir. 2001)

(“There is sufficient record evidence to support such a finding and, thus, it would not

constitute an unreasonable determination of the facts in light of the evidence presented

at trial.”).

I.      Newly Discovered Evidence


                                              2
      CASE 0:19-cv-03195-NEB-HB Document 15 Filed 05/26/20 Page 3 of 5



       Ground One of Odell’s petition is based on a 2016 letter published in Letters Across

the Nation that criticized Dr. Michael G. Farnsworth. Farnsworth testified at Odell’s trial

that Odell did not qualify as mentally ill under the M’Naughten rule. The published letter

was written by one of Farnsworth’s civilly committed patients and “expressed the

patient’s opinion of—and dissatisfaction with” him. Odell, 931 N.W.2d at 107.

       The R&R found that Odell’s claim regarding the allegedly newly discovered

evidence was untimely under 28 U.S.C. § 2244(d)(1). Odell states that he learned of the

letter in summer 2016, yet he did not file his postconviction‐relief petition until September

2018. He concedes that he filed outside of the one‐year time limit but argues that such a

limit is an “unrealistic expectation” and contends that the letter needs to be “taken

seriously by different peoples.” [ECF No. 9 at 2, 3.] The Court is not free to disregard the

statutory limitations period, and thus agrees with the R&R that Odell’s claim is untimely.

       “Like Ground One, Ground Two points to certain historical materials and claims

that they undermine conclusions that the trial court reached about Odell’s mental

condition.” (R&R at 8.) The R&R determined that Ground Two was procedurally

defaulted under 28 U.S.C. § 2254(b)(1)(A). Odell contends that the R&R’s finding that the

claim was not preserved for federal review is incorrect because he included federal case

law in his memorandum to the Minnesota District Court. However, he did not pursue

this claim on appeal to the Minnesota Supreme Court. (See Odell, 931 N.W. 2d at 103.) The




                                             3
       CASE 0:19-cv-03195-NEB-HB Document 15 Filed 05/26/20 Page 4 of 5



R&R thus correctly found that he failed to exhaust his claim, and his objection is

overruled.

II.    Ineffective Assistance

       Ground Three raises an ineffective‐assistance‐of‐counsel claim, which the R&R

found to be without merit. Odell’s objection is not directly responsive to the R&R. He

argues that his trial counsel provided ineffective assistance, contending that his counsel

should have argued that he was mentally incompetent under Pate v. Robinson, 383 U.S.

375 (1966). He further maintains the seemingly inconsistent argument that he was

disadvantaged by his attorney not allowing him to assist in his defense. 1 (ECF No. 9 at

3.) Odell presents no reason as to why the R&R’s determination on Ground Three was

clearly erroneous or why his ineffective‐assistance‐of‐counsel claim should survive

under Strickland v. Washington, 466 U.S. 668, 701 (1984). Thus, this objection to the R&R

likewise fails.

       Odell does not object to any other aspect of the R&R. When a party fails to

specifically object to the R&R, the Court’s task is to determine whether the R&R is clearly

erroneous or contrary to law. See Fed. R. Crim. P. 59; Grinder v. Gammon, 73 F.3d 793, 795

(8th Cir. 1996) (per curiam). Having reviewed those portions of the R&R to which Odell

has not objected, the Court finds no clear error.


1The Court notes that it has endeavored to liberally construe Odell’s objection on this
point, although the objection is less than clear. See Jackson v. Nixon, 747 F.3d 537, 544 (8th
Cir. 2014).
                                              4
       CASE 0:19-cv-03195-NEB-HB Document 15 Filed 05/26/20 Page 5 of 5



III.   Certificate of Appealability

       The R&R recommended that this Court not grant Odell a certificate of

appealability (“COA”). (R&R at 15–16.) To receive a COA in a habeas petition under

§ 2254, the petitioner must make “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). Odell has not made such a showing. Therefore, Court denies

Odell a COA in this case.

                                      CONCLUSION

       Based on all the files, records, and proceedings herein, the Court OVERRULES

Odell’s objections (ECF No. 9) and ACCEPTS the R&R (ECF No. 8). Accordingly, IT IS

HEREBY ORDERED THAT:

       1.    Petitioner’s habeas corpus petition under 28 U.S.C. § 2254 (ECF No. 1) is

             DENIED;

       2.    This action is DISMISSED WITH PREJUDICE; and

       3.    No certificate of appealability is granted.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: May 26, 2020                             BY THE COURT:

                                                s/Nancy E. Brasel
                                                Nancy E. Brasel
                                                United States District Judge




                                            5
